Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-20 are pending.
Claim Objections
Claim 8, 18 objected to because of the following informalities:  The claim appears to depend on itself.  For purposes of examination the claim is assumed to depend on claim 7, 17.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 3, 4, 5, 11, 12, 13, 14, 15 rejected under 35 U.S.C. 103(a) as being unpatentable over Dutta et al. (US Patent 6,639,898) in view of Larsson et al. (US 2009/0147738).
For claim 1, Dutta teaches: A method for concurrent communications in a vehicle communications network (see at least Abstract and fig. 1, 5, a network may communicate with vehicles), comprising:
(see at least col. 10 line 33-65 and fig. 3, 5, a base station switch comprising processor/memory may transmit and receive packets with vehicles; col. 1 line 25-30, packets may comprise source and destination address).
Dutta does not explicitly teach: storing, by the network manager, the received plurality of communications packets to a transmission queue; identifying, by the network manager, a first set of network resources required for transmission of a first packet of the received plurality of communications packets to a corresponding destination; identifying, by the network manager, a second set of network resources required for transmission of a second packet of the received plurality of communications packets to a corresponding destination; determining, by the network manager, that the first set of network resources is distinct from the second set of network resources; and concurrently transmitting, by the network manager responsive to the determination, the first packet via the first set of network resources and the second packet via the second set of network resources.  Larsson from an analogous art teaches (see at least 0005, transmitter may comprise a queue for packets to be sent.  See at least 0054, base station may concurrently transmit first and second packets to respective destinations using separate first and second sets of subcarriers (resources), comprising distinct resources determined for first and second packets).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Larsson to the system of Dutta, so the base station may queue packets to be sent, determine first and second distinct network resources e.g. subcarriers for sending first and second packets, and concurrently transmit packets using the separate resources accordingly, as suggested by Larsson; the motivation would have been to enhance network communication by utilizing distinct resources to support concurrent transmission (Larsson 0054).
For claim 2, Dutta, Larsson teach claim 1; Dutta further teaches: wherein concurrently transmitting the first packet and the second packet comprises directing concurrent transmission of the  (see at least col. 1 line 25-30, packets may comprise source and destination address, thus each including data indicating it is from a respective source address).
For claim 3, Dutta, Larsson teach claim 1; Dutta further teaches: wherein identifying the first set of network resources required for transmission of the first packet of the received plurality of communications packets to the corresponding destination further comprises determining a first path between a first source address of the first packet and a first destination address of the first packet along a network topographical map or database (see at least col. 10 line 33-65 and fig. 5, base station switch may select (determine) a path out of multiple paths to transmit a given packet from a source to a destination e.g. vehicle terminal 120 to vehicle terminal 520, thus also comprising a type of network transmission resource; fig. 5 shows paths are comprised in a network topology with multiple paths).
For claim 4, Dutta, Larsson teach claim 3; Dutta further teaches: wherein the first path comprises a…first bridging module (see at least col. 10 line 33-65 and fig. 5, a route to a given destination e.g. vehicle terminal 520 includes a mobile vehicle equipment node e.g. 510, which may comprise a bridge from a network to the terminal), Larsson further teaches: …first path comprises a first switching module (see at least 0055 and fig. 2, packets may be sent on a multihop network with intermediate (switching) nodes to reach the destination).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Larsson to the system of claim 3, so the path comprises intermediate switching nodes/modules to the destination, as suggested by Larsson; the motivation would have been to enhance communication by implementing well known multihop networking to transmit packets (Larsson 0055).
For claim 5, Dutta, Larsson teach claim 4; Dutta further teaches: wherein the second set of network resources required for transmission of the second packet of the received plurality of communications packets does not include the first switching module and the first bridging module (see at least col. 10 line 33-65 and fig. 5, paths may be distinct with each vehicle terminal connected to a respective mobile vehicle equipment, thus a given second path may comprise different switches/bridges than a first path).
For claim 11, Dutta teaches: A system for concurrent communications in a vehicle communications network (see at least Abstract and fig. 1, 5, a network may communicate with vehicles), comprising:
a network manager of a vehicle in communication with a network fabric comprising one or more bridging modules (see at least col. 10 line 33-65 and fig. 3, 5, a base station switch comprising processor/memory may transmit and receive packets with vehicles; a route to a destination e.g. vehicle terminal 520 includes a mobile vehicle equipment node e.g. 510, which may comprise a bridge.  col. 1 line 25-30, packets may comprise source and destination address), the network manager configured to:
receive a plurality of communications packets, each packet having a source address and destination address (see at least col. 10 line 33-65 and fig. 3, 5, a base station switch comprising processor/memory may transmit and receive packets with vehicles; col. 1 line 25-30, packets may comprise source and destination address).
Dutta does not explicitly teach: one or more switching modules; or: store the received plurality of communications packets to a transmission queue, identify a first set of network resources required for transmission of a first packet of the received plurality of communications packets to a corresponding destination, identify a second set of network resources required for transmission of a second packet of the received plurality of communications packets to a corresponding destination; determine that the first set of network resources is distinct from the second set of network resources, and concurrently transmit, responsive to the determination, the first packet via the first set of network resources and the second packet via the second set of network resources.  Larsson from an analogous art teaches (see at least 0055 and fig. 2, packets may be sent on a multihop network with intermediate (switching) nodes to reach the destination.  0005, transmitter may comprise a queue for packets to be sent.  See at least 0054, base station may concurrently transmit first and second packets to respective destinations using separate first and second sets of subcarriers (resources), comprising distinct resources determined for first and second packets).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Larsson to the system of Dutta, so the base station may queue packets to be sent, determine first and second distinct network resources e.g. subcarriers for sending first and second packets, and concurrently transmit packets using the separate resources accordingly, with the path comprising switching nodes/modules to the destination, as suggested by Larsson; the motivation would have been to enhance network communication by utilizing distinct resources to support concurrent transmission and implement well known multihop networking to transmit packets (Larsson 0054-0055).
Claim 12 recites a system substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 13 recites a system substantially similar to the method of claim 3 and is rejected under similar reasoning.
Claim 14 recites a system substantially similar to the method of claim 4 and is rejected under similar reasoning.
Claim 15 recites a system substantially similar to the method of claim 5 and is rejected under similar reasoning.

Claim 6, 16 rejected under 35 U.S.C. 103(a) as being unpatentable over Dutta et al. (US Patent 6,639,898) in view of Larsson et al. (US 2009/0147738) in view of Shah et al. (US 2009/0016331).
wherein identifying the second set of network resources required for transmission of the second packet of the received plurality of communications packets further comprises: determining a second path between a second source address of the second packet and a second destination address of the second packet along the network topographical map or database; determining that the second path utilizes at least one of the first switching module and the first bridging module; and responsive to the determination that the second path utilizes at least one of the first switching module and the first bridging module, identifying, via the network topographical map or database, a third path between the second source address of the second packet and the second destination address of the second packet that does not include the first switching module and the first bridging module, the second set of network resources comprising network resources of the third path.  Shah from an analogous art teaches (see at least 0023 and fig. 2, multiple transmission paths used between a source and destination may share a common switch/node e.g. fig. 2 path 1 and 2 both traverse node D; 0046-0051, path diversity may be calculated for all possible paths and a path chosen based on higher diversity e.g. path 4 may be alternately used instead of path 2 as it shares fewer nodes with path 1).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Shah to the system of claim 4, so the base station determines a second path (resource) shares an intermediate node/switch with the first path resource, and instead selects an alternate (third) path sharing fewer/no intermediate switches with the first path, as suggested by Shah; the motivation would have been to enhance communications by selecting different paths with higher diversity (Shah 0053).
Claim 16 recites a system substantially similar to the method of claim 6 and is rejected under similar reasoning.

Claim 7, 17 rejected under 35 U.S.C. 103(a) as being unpatentable over Dutta et al. (US Patent 6,639,898) in view of Larsson et al. (US 2009/0147738) in view of Shah et al. (US 2009/0016331) in view of Killian (US 2005/0281277).
For claim 7, Dutta, Larsson, Shah teach claim 6, but not explicitly: wherein each packet is associated with a priority, and wherein storing the received plurality of communications packets to a transmission queue further comprises storing the received plurality of communications packets to the transmission queue in order of priority.  Killian from an analogous art teaches (see at least 0025 and fig. 3, priority queuing may be applied with higher priority packets being placed in the output queue ahead of lower priority packets i.e. fig. 3. depicts order biased towards high priority packets).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Killian to the system of claim 6, so packets are prioritized based on type and ordered into the queue based on priority, as suggested by Killian; the motivation would have been to enhance communications by implementing priority queuing and rate limiting for appropriate traffic (Killian 0025).
Claim 17 recites a system substantially similar to the method of claim 7 and is rejected under similar reasoning.

Claim 9, 10, 19, 20 rejected under 35 U.S.C. 103(a) as being unpatentable over Dutta et al. (US Patent 6,639,898) in view of Larsson et al. (US 2009/0147738) in view of Shah et al. (US 2009/0016331) in view of Rexford et al. (US Patent 6,801,502).
For claim 9, Dutta, Larsson, Shah teach claim 6, but not explicitly: further comprising storing the third path to a database for transmissions from the second source address to the second destination address.  Rexford from an analogous art teaches (see at least col. 7 line 48-51, selected route for packet may be placed in a cache or table to forward future flow packets on the same route).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Rexford 
For claim 10, Dutta, Larsson, Shah, Rexford teach claim 9, Rexford further teaches: wherein the third path is used for additional packets for transmission from the second source address to the second destination address (see at least col. 7 line 48-51, selected route for packet may be placed in a cache or table to forward future flow packets on the same route).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Rexford to the system of claim 9, so the third path is used for future packets with same source/destination, as suggested by Rexford; the motivation would have been to enhance communications by saving determined route for future packets.
Claim 19 recites a system substantially similar to the method of claim 9 and is rejected under similar reasoning.
Claim 20 recites a system substantially similar to the method of claim 10 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 8, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and any claim objections addressed.
For claim 8, 18 the prior art fails to teach/suggest: wherein identifying the third path is performed responsive to a determination that the second packet has a lower priority than the first packet.  The closest prior art Shah et al. (US 2009/0016331) discloses selecting the third path as recited in parent claims (0023, 0046-0051), but not the identifying the third path is performed responsive to a determination that the second packet has a lower priority than the first packet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Osann (US 2007/0297366) discloses synchronized wireless mesh network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Siren Wei/
Patent Examiner
Art Unit 2467